
	
		II
		111th CONGRESS
		1st Session
		S. 2131
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Corker (for himself
			 and Mr. Alexander) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on
		  pentaerythritol tetrakis[3-(dodecylthio)propionate].
	
	
		1.Pentaerythritol
			 tetrakis[3-(dodecylthio)propionate]
			(a)In
			 generalHeading 9902.25.06 of the Harmonized Tariff Schedule of
			 the United States (relating to pentaerythritol
			 tetrakis[3-(dodecylthio)propionate]) is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
